The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


  Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.
As per the independent claims, it has been found (see PTAB decision, in parent case 13/838379) Phillips does not disclose providing an output of a first transcription of utterances, which is generated employing a language model based on user- specific data, based on a determination that a different second transcription of the utterances, which is generated employing a language model independent of user-specific data, includes a predefined term associated with an action that is performable by a device.  Phillips’ output from using language models based on usage history for one pass discloses the recited “generating a first transcription... by performing speech recognition . . . using a first speech recognizer [that] employs a language model that is based on user-specific data.” Final Act. 4 (citing Phillips § 60, Fig. 2).  Phillips’ use of language models for one pass discloses the recited generating a first transcription and Phillips’ use of an acoustic model discloses the recited generating a second transcription.  Phillips does not disclose providing an output of the transcription using the language model based on a determination that transcription using the acoustic model includes a predefined term, as required by claim 1.  Phillips does not disclose outputting the results of the first transcription if it reruns the speech recognition with a new model. Rather, Phillips either outputs the results of the acoustic model (i.e., the output the Examiner maps to the second transcription) or Phillips combines the 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the claims:

		On (numbered) page 5 (11/15/2021) of the claims, change “5.” to “15.”
		On (numbered) page 5 (11/15/2021) of the claims, change “2” to “12”
		On (numbered) page 6 (11/15/2021) of the claims, change “1” to “11”

(Note to applicants – these claim amendments follow the claim pattern of claims 1-10, and it appears that typographical errors occurred regarding the sequencing of claim in claims 14-16, and regarding dependency issues.  Examiner followed the sequence of claims 1-10 to determine the amendments above).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
01/10/2022